Order, Family Court, Bronx County (Stewart Weinstein, J.), entered September 21, 1992, which adjudicated appellant a juvenile delinquent and conditionally discharged her for a period of twelve months based on her commission of acts which, if performed by an adult, would constitute robbery in the first degree, robbery in the second degree, criminal possession of stolen *296property in the fifth degree and attempted assault in the third degree, unanimously modified, on the law, to vacate the adjudications for robbery in the first degree and robbery in the second degree, and otherwise affirmed, without costs.
Regardless of the strength of the evidence that appellant’s companions robbed the complainant, she may not be found to be a participant in the crime absent a showing of her intent to steal (People v La Belle, 18 NY2d 405, 412). In this case, in light of the evidence that appellant intervened on behalf of the victim by encouraging the other participants to return property which they had stolen, we find that she did not have the requisite intent to steal. Because the evidence of intent is insufficient, it is not relevant that only part of the victim’s property was actually returned to her.
We have examined appellant’s remaining contentions, and find that they are without merit. Concur — Murphy, P. J., Carro, Ellerin and Kupferman, JJ.